IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


M.C. AND E.K. LEES, INC., A            : No. 309 WAL 2015
PENNSYLVANIA CORPORATION               :
                                       :
                                       : Petition for Allowance of Appeal from
            v.                         : the Order of the Commonwealth Court
                                       :
                                       :
W.R. CAPENOS, A/K/A WARREN             :
CAPENOS, AN INDIVIDUAL, AND TAX        :
CLAIM BUREAU OF THE COUNTY OF          :
BUTLER, A GOVERNMENTAL ENTITY          :
                                       :
                                       :
PETITION OF: W.R. CAPENOS, A/K/A       :
WARREN CAPENOS                         :


                                   ORDER



PER CURIAM

      AND NOW, this 22nd day of December, 2015, the Petition for Allowance of

Appeal is DENIED.